Title: Thomas Jefferson to William Plumer, 12 July 1810
From: Jefferson, Thomas
To: Plumer, William


          
            Sir
             
                     Monticello 
                     July 12. 10.
          
            Your favor of Apr. 27. was very long on the road, and found me occupied in a business to which I have been obliged to apply every moment of my time till yesterday.   I avail myself therefore of the first moment in my power to answer it. I am happy to hear you have entered on a work so interesting to every American as the history of our country. that of the last 30. or 40. years admits certainly of much improvement on any thing which has yet appeared, and whenever it shall be written in truth & candor and with that friendliness to the natural rights of man in which our revolution & constitution is 
                  are founded, it will be a precious work.I remember well our conversation on the subject of your undertaking, and my assurances that I would give you the benefit of any information I possessed. but I must have expressed myself very carelessly if I was understood to offer a number of manuscripts & other documents, & to say that I possessed such. I have never made any such collection, & the only fund for information which I can avail you of is my memory as to facts which have occurred within my own time, say, since the dawn of the revolution, aided by my letters written at the time, a recurrence to which will refresh my memory. with respect to any facts within that period, which you may suppose to have passed under my observation, if you should at any time wish information, I shall with pleasure & promptitude communicate what I know. such occasions will probably arise when you reach that period of your work. 
		  
          
                  
                  
                   recieve with pleasure your congratulations on the late success of republicanism in your state. the temporary ascendancy of federalism gained in 1808. has been the most fatal event to the interests of this country which has happened since the establishment of our independance.
			 it
			 defeated the only measure which could have saved us, & which would have saved us had it been honestly executed a few weeks longer. the loss will fall in the first instance on the authors of the mischief, but it will soon reach the innocent
			 agricultor.I Accept my friendly salutations & assurances of great respect
          
            Th:
            Jefferson
        